DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-13 and 17-24 of US Application No. 16/754,330 are currently pending and have been examined.  Applicant amended claims 1, 3, 5, 12, 13, 23 and 24. Applicant previously canceled claims 8 and 14-16. Claim 13 is further amended via the Examiner’s Amendment set forth below.  
Claims 1-7, 9-13 and 17-24 are allowed. 

Response to Arguments/Amendments
The previous rejections of claims 1-7, 9-13 and 17-24 under 35 USC § 112(b) are withdrawn. Applicant amended the claims to overcome the rejections. 

The previous rejections of claims 1-7, 9-11, 13 and 17-23 under 35 USC § 101 are withdrawn. Applicant amended independent claim 1 to recite “controlling the aircraft based on whether the obstacle and/or ground is present in the front region”. Applicant amended independent claims 13 and 20 to recite a substantially similar limitation. This additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, the additional element integrates the judicial exception into a practical application.  


Allowable Subject Matter
Claims 1-7, 9-13 and 17-24 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Schubert et al. (US 2019/0129039 A1) in view of Saxena et al. (US 2019/0035291 A1) and Meeker et al. (US 2013/0257852 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Schubert, discloses generating a point cloud data generated polyhedral geofence for use in navigating a vehicle. The polyhedral geofence may be generated, or created, from point cloud data such as lidar data. Further, a vehicle may utilize propulsion devices and controllers for moving the vehicle based on a point map data generated polyhedral geofence.

Saxena discloses an aircraft collision avoidance system includes a plurality of three-dimensional (3D) light detection and ranging (LIDAR) sensors, a plurality of sensor processors, a plurality of transmitters, and a display device. Each 3D LIDAR sensor is enclosed in an aircraft exterior lighting fixture that is configured for mounting on an aircraft, and is configured to sense objects within its field-of-view and supply sensor data. Each sensor processor receives sensor data and processes the received sensor data to determine locations and physical dimensions of the sensed objects. Each transmitter receives the object data, and is configured to transmit the received object data. The display device receives and fuses the object data transmitted from each transmitter, fuses the object data and selectively generates one or more potential obstacle alerts based on the fused object data.

Meeker discloses a display system is provided for a vehicle. The display system includes a data source configured to provide terrain data with detached objects that are detached from ground terrain and attached objects that are attached to ground terrain; a processing unit coupled to the data source configured to receive the terrain data and to distinguish the detached objects from the attached objects to generate display commands for a three-dimensional view that comprises graphical elements representing both the detached objects and the attached objects; and a display device coupled to the processing unit and configured to receive the display commands and operable to render the common three-dimensional view to thereby allow viewing of the detached objects and the attached objects.


Independent claims 13 and 20 recite substantially similar limitations as claim 1 and are allowed for the same reason as claim 1.

Claims 2-7, 9-12, 17-19 and 21-24 are allowed because they depend from an allowed claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via electronic communication from Applicant’s Representative Dave Brush on 09 July 2021.

The application has been amended as follows: 

13. (Currently Amended) A device for obstacle or ground recognition, comprising: 
a processor;
a memory, configured to store instructions executable by the processor, 
wherein the processor is configured to run a program corresponding to the instructions by reading the instructions stored in the memory, so as to perform: 
receiving raw data of a region in front of an aircraft;
determining point cloud data of the region in front of the aircraft based on the raw data; 
dividing the front region into several subregions, and determining an altitude of each of the subregions based on the point cloud data in each of the subregions; and
performing linear fitting on the altitudes of the several subregions to obtain a slope and a mean square error of a fitted line, and determining whether an obstacle and/or ground is present in the front region according to the slope and the mean square error of the fitted line;
controlling the aircraft based on whether an obstacle and/or ground is present in the front region, the controlling being implemented remotely from the aircraft or on the aircraft.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668